               Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 1 of 51



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 ARKANSAS FEDERAL CREDIT UNION                       Case No. __________________
 and THE SUMMIT FEDERAL CREDIT
 UNION, on Behalf of Themselves and All
 Others Similarly Situated,
                                                     CLASS ACTION COMPLAINT
                             Plaintiffs,

     v.
                                                     JURY TRIAL DEMANDED
 HUDSON’S BAY COMPANY, SAKS
 INCORPORATED, and LORD & TAYLOR,
 LLC,

                             Defendants.


          Plaintiffs Arkansas Federal Credit Union and The Summit Federal Credit Union

(“Plaintiffs”), through their undersigned counsel, individually and on behalf of a class of similarly

situated financial institutions, file this Class Action Complaint against Defendants Hudson’s Bay

Company (“HBC”), Saks Incorporated (“Saks”), and Lord & Taylor, LLC (“Lord & Taylor”)

(collectively, “Hudson Bay” or “Defendants”). Plaintiffs’ allegations are made based on personal

knowledge, as to Plaintiffs and Plaintiffs’ own acts, and on information and belief and

investigation of counsel, as to all other matters.

                                           INTRODUCTION

          1.    This is a class action on behalf of financial institutions that suffered, and continue

to suffer, financial losses as a result of Hudson Bay’s conscious decsion to implement inadequate

measures to protect Plaintiffs’ and other financial institutions’ payment card data from being stolen

from Hudson Bay’s point-of-sale (“POS”) and computer systems. From approximately May 1,

2017, to March 31, 2018, Hudson Bay allowed computer hackers, the notorious Fin7 syndicate, to

enter Defendants’ computer systems undetected and install malware that infected Saks’ and Lord
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 2 of 51



& Taylor’s POS systems at all Saks Fifth Avenue, Saks OFF 5TH, and Lord & Taylor locations

in North America (the “Data Breach”). The malware enabled the hackers to steal the cardholder

names, credit and debit card numbers, card expiration dates, card verification values, service codes,

and other information (collectively, “Payment Card Data”) from more than five million payment

cards issued by Plaintiffs and the Class (defined below) that were compromised. The stolen

Payment Card Data was then offered for sale and sold on the dark web by the hackers and used by

cyber-criminals to make fraudulent purchases.

       2.      This confidential Payment Card Data was compromised because of Hudson Bay’s

affirmative acts in implementing data security measures that were inadequate to properly protect

the Payment Card Data that Plaintiffs and the Class entrusted to Hudson Bay. Hudson Bay, by

accepting payment cards at its stores, knew, or should have known, it was required to adequately

protect Payment Card Data.

       3.      The susceptibility of POS systems to malware is well known throughout the retail

industry. In the last five years, malware placed on POS systems caused practically every major

data breach involving retail stores, resulting in millions of compromised payment cards.

       4.      Despite the susceptibility of POS systems to hacking, a data breach that

compromises sensitive payment card information is not an inevitability of doing business; rather,

numerous measures can be taken to prevent intrusion by unauthorized personnel into POS devices

and networks and to limit the effect of an intrusion if it occurs. For example, one data security

expert recommends a “Tripod of POS Security,” comprised of the following protective measures:

(a) POS systems that support EMV chip-based payment cards (a secure method of transmitting

credit card data that replaces the traditional magnetic stripe); (b) end-to-end encryption, which

encrypts Payment Card Data as soon as payment cards are swiped; and (c) tokenization, which




                                                 2
            Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 3 of 51



replaces credit and debit card numbers with a meaningless series of letters and numbers, rendering

any information collected by hackers useless.1

       5.      Another data security expert commented that:

       POS systems are not difficult to secure if merchants would simply follow the advice
       that has been put out by [industry experts]. Most of the advice is based on security
       best practices that have been around for years. Unfortunately, it often takes a data
       breach for companies to have their eyes opened to the impact their negligence can
       have.2

[Emphasis added.]

       6.      Despite the well-publicized and ever-growing threat of cyber-attacks targeting

Payment Card Data through vulnerable POS systems and inadequately protected computer

networks, Hudson Bay took inadequate measures to prevent or detect the Data Breach, as the

hackers launched their malicious payloads and ultimately exfiltrated Payment Card Data for over

eight months from Hudson Bay’s computer network.            Hudson Bay knowingly refused to

implement certain best practices, ignored explicit warnings about the vulnerability of its POS

system, and disregarded and/or violated applicable industry standards. For example, as described

herein, Defendants ignored well-known data security risks and intentionally allowed specific data

security deficiencies to persist; refused to implement certain security measures that would have

protected Payment Card Data; failed to install software to adequately track access to its network,

monitor the network for unusual activity, and prevent exfiltration of payment card data, which

would have detected the presence of the malware installed by the hackers and prevented Payment



1
       Point of sale security: Retail data breaches at a glance, DATACAP SYS., INC. (May 12,
2016),    https://www.datacapsystems.com/blog/point-of-sale-security-retail-data-breaches-at-a-
glance#.
2
        John H. Sawyer, Tech Insight Defending Point-Of-Sale Systems, DARKREADING (Jan. 24,
2014, 4:53 PM), https://www.darkreading.com/attacks-breaches/tech-insight-defending-point-of-
sale-systems/d/d-id/1141214.


                                                 3
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 4 of 51



Card Data from being stolen; and chose not to implement end-to-end encryption technology or

tokenization for use with its POS systems, which would have protected Payment Card Data or

render the payment card data useless to the hackers.

        7.      Plaintiffs and the Class have suffered financial losses as a result of the Data Breach.

Specifically, Plaintiffs and other financial institutions have been forced to: (a) cancel or reissue

any credit and debit cards affected by the Data Breach; (b) close any deposit, transaction, checking,

or other accounts affected by the Data Breach, including, but not limited to, stopping payments or

blocking transactions with respect to the accounts; (c) refund any cardholder for any unauthorized

transaction relating to the Data Breach; (d) respond to a higher volume of cardholder complaints,

confusion, and concern; and (e) increase fraud monitoring efforts.

        8.      This class action is brought on behalf of financial institutions throughout the United

States to recover the damages that they and others similarly situated have suffered, and continue

to suffer, as a direct result of the Data Breach. Plaintiffs assert claims for negligence, negligence

per se, violation of state consumer protection statutes, unjust enrichment, and declaratory and

ancillary equitable relief.

                                             PARTIES

        9.      Plaintiff Arkansas Federal Credit Union (“Arkansas FCU”) is a federally chartered

credit union with its principal place of business in Jacksonville, Arkansas, and is a citizen of

Arkansas. Plaintiff Arkansas FCU employs numerous methods to maintain the confidentiality of

its Payment Card Data and to prevent disclosure of its Payment Card Data to unauthorized third

parties. As a result of the Data Breach, Plaintiff Arkansas FCU has incurred direct out-of-pocket

costs and suffered, and continues to suffer, injuries, including, inter alia, costs associated with:

(a) canceling or reissuing any payment cards affected by the Data Breach; (b) closing any deposit,

transaction, checking, or other accounts affected by the Data Breach, including, but not limited to,


                                                  4
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 5 of 51



stopping payments or blocking transactions with respect to the accounts; (c) fraud losses resulting

from unauthorized transactions on cardholders’ accounts relating to the Data Breach; (d)

responding to a higher volume of cardholder complaints, confusion, and concern; and (e)

increasing fraud monitoring efforts. Specifically, Plaintiff Arkansas FCU has reissued payment

cards impacted by the Data Breach for its members who are located in the following states:

Arkansas, California, Georgia, Illinois, New Jersey, New York, Oklahoma, South Carolina,

Tennessee, Texas, and Virginia. Plaintiff Arkansas FCU, thus, has suffered injury resulting from

Hudson Bay’s actions in each of these states. Plaintiff Arkansas FCU is subject to an imminent

threat of future harm because Hudson Bay’s response to past data breaches has been so inadequate

that it is doubtful that it has cured the deficiencies in its data security measures sufficiently to

prevent a subsequent data breach.

       10.     Plaintiff The Summit Federal Credit Union (“Summit FCU”) is a federally

chartered credit union with its principal place of business in Rochester, New York, and is a citizen

of New York. Plaintiff Summit FCU employs numerous methods to maintain the confidentiality

of its Payment Card Data and to prevent disclosure of its Payment Card Data to unauthorized third

parties. As a result of the Data Breach, Plaintiff Summit FCU incurred direct out-of-pocket costs

and has suffered, and continues to suffer, injuries, including, inter alia, costs associated with:

(a) canceling or reissuing any payment cards affected by the Data Breach; (b) closing any deposit,

transaction, checking, or other accounts affected by the Data Breach, including, but not limited to,

stopping payments or blocking transactions with respect to the accounts; (c) responding to a higher

volume of cardholder complaints, confusion, and concern; and (d) increasing fraud monitoring

efforts. Specifically, Plaintiff Summit FCU has reissued payment cards impacted by the Data

Breach for its members who are located in New York. Plaintiff Summit FCU, thus, has suffered




                                                 5
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 6 of 51



injury resulting from Hudson Bay’s actions in the state of New York. Plaintiff Summit FCU is

subject to an imminent threat of future harm because Hudson Bay’s response to past data breaches

has been so inadequate that it is doubtful that it has cured the deficiencies in its data security

measures sufficiently to prevent a subsequent data breach.

       11.     Defendant HBC is a Canadian corporation with its principal place of business in

New York, New York. As of February 2018, HBC operated 50 Lord & Taylor stores, 41 Saks

Fifth Avenue stores, and 129 Saks OFF 5TH stores.3 HBC is the ultimate parent company for each

of the other Defendants and owns Saks and Lord & Taylor stores. HBC’s corporate structure is

represented as follows:




3
       HBC 2017 Annual Report at 14, HUDSON’S BAY CO. (Feb. 3, 2018), http://investor.hbc.
com/static-files/5c6545ac-37f0-4b52-a6b2-1d54ab3c7b6f.


                                                6
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 7 of 51



In 2018, Hudson Bay’s revenues totaled approximately $14.3 billion.

        12.     Defendant Saks is a Tennessee corporation with its principal place of business in

New York, New York.

        13.     Defendant Lord & Taylor is a Delaware limited liability company with its principal

place of business in New York, New York. The sole member of Defendnat Lord & Taylor is Lord

& Taylor Holdings LLC, a Delaware limited liability company, with its principal place of business

in New York, New York. The sole member of Lord & Taylor Holdings LLC is Lord & Taylor

Acquisition Inc., a Delaware corporation.

                                   JURISDICTION AND VENUE

        14.     This Court has original jurisdiction over this action under the Class Action Fairness

Act (“CAFA”), 28 U.S.C. §1332(d)(2). The amount in controversy in this action exceeds

$5,000,000, exclusive of interest and costs, and there are more than 100 members of the Class,

many of which are citizens of a different state than Defendants. Defendant HBC is a citizen of

Canada, where it is incorporated, Defendant Saks is a citizen of Tenessee, where it is incorporated,

and Defendant Lord & Taylor is a citizen of Delaware, where it is incorporated. The Court also

has subject matter jurisdiction over Plaintiffs and the proposed Class’s claims pursuant to 28

U.S.C. §1367(a).

        15.     The Southern District of New York has personal jurisdiction over Defendants

because Defendants conduct substantial business in this District and maintain their principal places

of business in this District.

        16.     Venue is proper in this Court, pursuant to 28 U.S.C. §1391, because Defendants

reside in this District, regularly transact business in this District, and a substantial part of the events

giving rise to this action arose in this District.




                                                     7
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 8 of 51



                                  FACTUAL BACKGROUND

       A.      Hudson Bay Had a Duty to Protect Payment Card Data in Light of the
               Foreseeability of the Risk It Created by Knowingly Implementing Inadequate
               Data Security Measures

       17.     Plaintiffs and the Class are financial institutions that issue payment cards, such as

credit and debit cards, to their customers.

       18.     Hudson Bay stores accept payment cards for the purchase of goods. A substantial

portion of Hudson Bay’s sales are attributable to credit and debit card transactions. In processing

payment card transactions through its POS system, Hudson Bay acquires a substantial amount of

Payment Card Data.

       19.     A POS system is an on-site device that manages both cash and payment card

transactions from consumer purchases. When a payment card is used at a POS terminal, “data

contained in the card’s magnetic stripe is read and then passed through a variety of systems and

networks before reaching the retailer’s payment processor.”4 Before transmitting customer data

over the merchant’s network, POS systems typically, and very briefly, store the data in plain text

within the system’s memory. Id. at 5. Likewise when an EMV chip card is used at a POS terminal,

‘“[i]nstead of going to a register and swiping your card, you are going to do what is called “card

dipping” instead, which means inserting your card into a terminal slot and waiting for it to

process[.]’”5 Additionally, like with a magnetic stripe card, ‘“[w]hen an EMV card is dipped, data

flows between the card chip and the issuing financial institution to verify the card’s legitimacy and



4
       SECURITY RESPONSE: A Special Report on Attacks on point-of-sales systems at 6,
SYMANTEC CORP. (Nov. 20, 2014), https://www.symantec.com/content/dam/symantec/docs/
white-papers/attacks-on-point-of-sale-systems-en.pdf.
5
        Sienna Kossman, 8 FAQs about EMV credit cards, CREDITCARDS.COM (Aug. 29, 2017),
https://www.creditcards.com/credit-card-news/emv-faq-chip-cards-answers-1264.php.



                                                 8
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 9 of 51



create the unique transaction data.” Id. According to First Data Corporation (“First Data”), a

leading payment processor: “[c]urrently, in the majority of both EMV and non-EMV transactions,

payment card information is sent from the point-of-capture to the acquirer/processor ‘in the clear,’

i.e., in an unencrypted form.”6 Any time that Payment Card Data is “in the clear” – that is, in plain

text format that is readable by a person or computer – it is extremely vulnerable to theft. It is this

unencrypted Payment Card Data on the POS system that hackers seek to access.

       20.     It is well known that Payment Card Data has considerable value to and often is

targeted by hackers, who easily can sell Payment Card Data, as a result of the “proliferation of

open and anonymous cybercrime forums on the Dark Web that serve as a bustling marketplace for

such commerce.”7 Tim Erlin, Vice President of Tripwire, a threat, security, and compliance

solutions vendor, noted that ‘“[a]s long as compromised credit card data continues to be a valuable

commodity on the black market, any company collecting or processing valid credit card

information will continue to be a high value target[.]’”8 Intruders with access to Payment Card

Data can physically replicate the card or use it online. Unsurprisingly, theft of payment card

information via POS systems is now “one of the biggest sources of stolen payment cards.”9




6
       EMV and Encryption + Tokenization: A Layered Approach to Security at 5, FIRST DATA
CORP. (2012), https://www.firstdata.com/downloads/thought-leadership/EMV-Encrypt-Tokenizat
ion-WP.PDF.
7
        Brian Krebs, The Value of a Hacked Company, KREBS ON SEC. (July 14, 2016, 10:47 AM),
https://krebsonsecurity.com/2016/07/the-value-of-a-hacked-company/.
8
       Dan Rayward, Chipotle Reports Suspicious Activity on POS System, INFOSEC. MAG. (Apr.
26, 2017), https://www.infosecurity-magazine.com/news/chipotle-suspicious-activity-pos/.
9
       A Special Report on Attacks at 3, supra n.4.



                                                  9
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 10 of 51



       21.     Over the last several years, numerous data breaches have occurred at large retailers

nationwide, including Target, Home Depot, Eddie Bauer, Sally Beauty, Harbor Freight Tools, and

Kmart, among many others.

       22.     Each of these massive data breaches involved malware placed on each merchant’s

POS system. For example, in 2013, hackers infiltrated Target’s POS system, stealing information

from an estimated 40 million payment cards in the United States.10 In 2014, over 7,500 self-

checkout POS terminals at Home Depot locations throughout the United States were hacked,

compromising roughly 56 million debit and credit cards. Id. at 4, 7. In 2016, on-site POS systems

at more than 1,000 Wendy’s restaurants were infiltrated with malware, resulting in the theft of

Payment Card Data for nearly six months.11

       23.     Despite the well-known vulnerabilities of POS systems, available security

measures and business practices would have significantly reduced or eliminated hackers’ ability

to successfully infiltrate merchants’ POS systems. One report indicated that over 90% of the data

breaches occurring in 2017 were preventable.12

       24.     Certain data security organizations, federal agencies, and state governments have

implemented recommended standards of care regarding security measures designed to prevent

these types of intrusions into POS systems. Hudson Bay’s adherence to reasonable standards of

care could have either prevented or timely detected this Data Breach.


10
       Brett Hawkins, Case Study: The Home Depot Data Breach at 3-4, SANS INSTIT. (Jan.
2015), https://www.sans.org/reading-room/whitepapers/casestudies/casestudy-home-depot-data-
breach-36367.
11
        Brian Krebs, 1,025 Wendy’s Locations Hit in Card Breach, KREBS ON SEC. (July 8, 2016),
https://krebsonsecurity.com/2016/07/1025-wendys-locations-hit-in-card-breach/.
12
       Cyber Incident & Breach Trends Report at 3, ONLINE TR. ALL. (Jan. 25, 2018), https://
www.otalliance.org/system/files/files/initiative/documents/ota_cyber_incident_trends_report_jan
2018.pdf.


                                                 10
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 11 of 51



       25.     Hudson Bay is, and at all relevant times was, aware that the Payment Card Data it

receives and maintains is confidential and highly sensitive and could be used for nefarious

purposes by third parties, such as perpetrating identity theft and making fraudulent purchases.

       26.     Hudson Bay is, and at all relevant times was, fully aware of the significant volume

of daily payment card transactions at Hudson Bay’s stores, amounting to tens of thousands of daily

payment card transactions, and thus, the significant number of payment cards that would be

impacted by a breach of Hudson Bay’s POS systems.

       27.     Hudson Bay is, and at all relevant times has been, aware of the importance of

safeguarding Payment Card Data and of the foreseeable consequences that would occur if its data

security systems were breached, including the significant harm that Plaintiffs and the Class would

suffer. Indeed, in a press release relating to the Data Breach, Hudson Bay advised consumers to

“review their account statements and contact their card issuers immediately if they identify activity

or transactions they do not recognize.”13

       28.     Despite Hudson Bay’s understanding of the risk it created in leaving its POS

systems vulnerable to a malware attack, Hudson Bay took unreasonable and insufficient measures

to protect Payment Card Data by choosing not to employ widely available resources to prevent or

detect an intrusion.

       B.      The Hudson Bay Data Breach

       29.     For over eight months – from approximately May 1, 2017, to March 31, 2018 –

malware existed undetected on POS systems at Saks Fifth Avenue, Saks OFF 5TH, and Lord &



13
        Press Release, Hudson’s Bay Co., HBC Provides Information about Data Security Issue in
Certain Saks Fifth Avenue, Saks OFF 5TH, and Lord & Taylor Stores in North America (Apr. 1,
2018), http://investor.hbc.com/news-releases/news-release-details/hbc-provides-information-abo
ut-data-security-issue-certain-saks.


                                                 11
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 12 of 51



Taylor locations. The malware installed on Hudson Bay’s POS systems allowed hackers to access

and exfiltrate both Track 1 and Track 2 data. Track 1 Payment Card Data refers to a cardholder’s

name, primary account number, expiration date, card verification value/code, and service code;

and Track 2 Payment Card Data refers to primary account number, expiration date, card

verification value/code, and service code.

       30.     On March 28, 2018, hackers identifying themselves as “JokerStash” (also known

as “Fin7”) announced, in part, via the following image, the release of a compromised batch of

Payment Card Data that the hackers referred to as “BIGBADABOOM-2.”14




       31.     On April 1, 2018, the cyber threat consulting firm Gemini Advisory (“Gemini”)

announced that, working with “several financial organizations,” it had “confirmed with a high




14
        Fin7 Syndicate Hacks Saks Fifth Avenue and Lord & Taylor Stores, GEMINI ADVISORY
(Apr. 1, 2018), https://geminiadvisory.io/fin7-syndicate-hacks-saks-fifth-avenue-and-lord-taylor/.


                                               12
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 13 of 51



degree of confidence that the compromised records” referenced in the JokerStash announcement

“were stolen from customers of Saks Fifth Avenue and Lord & Taylor stores.” Id. Gemini noted

that the hackers associated with JokerStash had been involved with other well-publicized data

breaches, including those at Whole Foods, Chipotle, Omni Hotels & Resorts, and Trump Hotels,

some of which involved compromised POS systems. Id.

       32.     According to Gemini’s analysis, the compromise at Hudson Bay began in May

2017. Id. Gemini reported that the hackers claimed to have compromised more than five million

payment cards. Id. By Gemini’s accounts, as of April 2018, hackers were already offering for

sale compromised Payment Card Data associated with 35,000 records from Saks and 90,000

records from Lord & Taylor. Id.

       33.     Gemini further stated that given that customers who “frequently shop at luxury

retail chains like Saks Fifth Avenue are more likely to purchase high-ticket items regularly[,]” it

would thus “be extremely difficult to distinguish fraudulent transactions from those of a legitimate

nature, allowing criminals to abuse stolen payment cards and remain undetected for a longer period

of time.” Id. To defray this risk, Gemini recommended that payment cards be replaced. Id.

       34.     Following publication of Gemini’s announcement, on April 1, 2018, Hudson Bay

issued a press release confirming the Data Breach:

       HBC (TSX:HBC) today announced that it has become aware of a data security issue
       involving customer payment card data at certain Saks Fifth Avenue, Saks OFF
       5TH, and Lord & Taylor stores in North America. While the investigation is
       ongoing, there is no indication at this time that this affects the Company's e-
       commerce or other digital platforms, Hudson's Bay, Home Outfitters, or HBC
       Europe.

       The Company deeply regrets any inconvenience or concern this may cause. HBC
       wanted to reach out to customers quickly to assure them that they will not be liable
       for fraudulent charges that may result from this matter. HBC has identified the
       issue, and has taken steps to contain it. Once the Company has more clarity around
       the facts, it will notify customers quickly and will offer those impacted free identity
       protection services, including credit and web monitoring. HBC encourages


                                                 13
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 14 of 51



       customers to review their account statements and contact their card issuers
       immediately if they identify activity or transactions they do not recognize.

       The Company is working rapidly with leading data security investigators to get
       customers the information they need, and the investigation is ongoing. HBC is also
       coordinating with law enforcement authorities and the payment card companies.

       For further information, please visit https://www.saksfifthavenue.com/security-
       information/notice.html,https://www.saksoff5th.com/security-information/notice.
       html, or https://www.lordandtaylor.com/security-information/notice.html.

       In the coming days, customer care representatives will be available through a
       dedicated call center to provide further information. The call center information
       will be posted on the above websites at that time.15

       35.     On April 27, 2018, Hudson Bay issued a second press release providing an update

regarding the Data Breach:

       HBC (TSX:HBC) today provided an update on its investigation into the previously-
       disclosed data security issue involving customer payment card data at Saks Fifth
       Avenue, Saks OFF 5TH and Lord & Taylor locations in North America.

       HBC contained the issue on March 31, 2018 and believes it no longer poses a risk
       to customers shopping at its stores. The company wants to reassure affected
       customers that they will not be liable for fraudulent charges that may result from
       this matter.16

[Emphasis added.]

       36.     On April 11, 2018, Visa issued the first of a series of Compromised Account

Management System (“CAMS”) alerts regarding the Data Breach to financial institutions. In an

April 20, 2018, follow-up CAMS alert, Visa identified that the the estimated fraud “exposure

window” for the Data Breach ran from May 1, 2017, through March 31, 2018. The CAMS alert

further indicated that both Track 1 and Track 2 Payment Card Data was compromised in the Data



15
       HBC Provides Information about Data Security Issue, supra n.13.
16
       Press Release, Hudson’s Bay Co., HBC Provides Update on Previously-Announced Data
Security Issue at Saks Fifth Avenue, Saks OFF 5TH and Lord & Taylor Locations in North
America (Apr. 27, 2018), http://investor.hbc.com/news-releases/news-release-details/hbc-prov
ides-update-previously-announced-data-security-issue.


                                              14
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 15 of 51



Breach. On September 13, 2018, Visa further indicated that there had been a “confirmed network

intrusion” associated with the Data Breach, and that the “confirmed unauthorized access . . .

included full track two data,” including the compromise of Payment Card Data such as account

numbers, expiration dates, and cardholders’ names.

       37.     Hudson Bay’s data security systems suffered from many deficiencies that made

them susceptible to hackers. Hudson Bay knowingly:

               (a)    ignored well-known data security risks, thereby intentionally allowing data

                      security deficiencies to persist;

               (b)    refused to implement certain security measures that would have protected

                      Payment Card Data;

               (c)    failed to install software to adequately track access to its network, monitor

                      the network for unusual activity, and prevent exfiltration of data, which

                      would have detected the presence of the hackers and prevented Payment

                      Card Data from being stolen; and

               (d)    chose not to implement end-to-end encryption technology or tokenization

                      for use with its POS systems, which would have protected Payment Card

                      Data and rendered it useless to the hackers.

       C.      Hudson Bay Breached Its Duty to Avoid Causing Plaintiffs and the Class
               Foreseeable Harm by Consciously Disregarding Known Risks

               1.     Despite Well-Known Risks, Hudson Bay’s Lackadaisical Approach to
                      Data Security Allowed Deficiencies to Persist

       38.     Much of the blame for the state of Hudson Bay’s data security systems can be

placed squarely with Hudson Bay’s senior management, who knew, or should have known, that

its data security efforts were deficient given numerous well-publicized threats, including those




                                                15
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 16 of 51



aimed at Hudson Bay. Yet, Hudson Bay did not prioritize data security or devote adequate

resources to address security issues, thereby allowing data security deficiencies to persist.

       39.     Hudson Bay knew, or should have known, of the threat of a data breach given the

prior high-profile breaches that occurred at Target, Home Depot, Wendy’s, Arby’s, Eddie Bauer,

and others and that payment cards brands and others routinely notified merchants of the

cybersecurity threats that were specifically targeting the retail and restaurant sectors. As early as

October 2008, Visa issued a “Data Security Alert” describing the threat of RAM scraping

malware.17 In May 2009, Visa issued an updated Data Security Alert warning merchants that due

to a memory parsing (RAM scraping) vulnerability “hackers are gaining unauthorized access to

point-of-sale (POS) environments as a result of insecure remote desktop solutions or poor network

configuration.”18 The May 2009 alert instructs companies to “secure their external and internal

network perimeters to prevent unauthorized access to POS systems, payment processing servers,

database servers or other servers where payment card data resides.” Id. The May 2009 alert further

instructs merchants to: “Secure your remote access connectivity”; “Implement a secure network

configuration including egress and ingress filtering to only allow the ports/services necessary to

conduct business” (i.e., segregate networks); “Monitor firewalls for suspicious traffic (particularly

outbound traffic to unknown addresses)”; “Implement file integrity monitoring”; “Secure systems

so that unauthorized software cannot be installed”; “Ensure that all anti-virus and anti-spyware




17
       Numaan Huq, 2014 - An Explosion of Data Breaches and PoS RAM Scrapers, TREND
MICRO: TREND LABS SEC. INTELLIGENCE BLOG (Sept. 11, 2014, 2:16 AM), http://blog.trendmicro.
com/trendlabs-security-intelligence/2014-an-explosion-of-data-breaches-and-pos-ram-scrapers/.
18
        Visa Data Security Alert, Targeted Hospitality Sector Vulnerabilities, FIRST DATA CORP.
(May 28, 2009), https://webcache.googleusercontent.com/search?q=cache:inr6SWDrgc8J:
https://www.firstdata.com/downloads/partners/fd_gpm_notice_visa_security_alert_28may09_par
tnersupport.doc+&cd=8&hl=en&ct=clnk&gl=us.


                                                 16
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 17 of 51



software programs are up-to-date”; and “Routinely examine systems and networks for newly-

added hardware devices; unknown files and software.” Id.

       40.     Indeed, in August 2013, Visa warned merchants of malware targeting POS systems.

Specifically, the alert, entitled “Retail Merchants Targeted by Memory-Parsing Malware,” warned:

“Since January 2013, Visa has seen an increase in network intrusions involving retail merchants.

Once inside the merchant’s network, the hacker will install memory parser malware on the

Windows based cash register system in each lane.”19

       41.     In February 2014, Visa again warned merchants of the increased risks posed by

malware designed to target POS systems in an update to its August 2013 security alert.

Specifically, the February 2014 alert stated:

       Visa is issuing this alert to make clients aware of new malware information and to
       remind Visa merchants to secure their payment processing (and non-payment)
       networks from unauthorized access. Visa highly recommends merchants
       implement these signatures on security solutions to detect a suspected breach.
       However, Visa recommends performing sufficient due diligence prior to
       implementing any block to avoid any inadvertent connectivity issues for legitimate
       access.20

       42.     U.S. Computer Emergency Readiness Team (“U.S. CERT”), a government unit

within the Department of Homeland Security, also alerted retailers to the threat of POS malware

in two separate alerts, on January 2 and July 31, 2014, and issued a guide for retailers on protecting

against the threat of POS malware.21


19
     Visa Data Security Alert, Retail Merchants Targeted by Memory-Parsing Malware –
UPDATE, VISA (Aug. 2013), https://usa.visa.com/dam/VCOM/download/merchants/Bulletin__
Memory_Parser_Update_082013.pdf.
20
     Visa Data Security Alert, Retail Merchants Targeted by Memory-Parsing Malware –
UPDATE, VISA (Feb. 2014), https://usa.visa.com/dam/VCOM/download/merchants/Bulletin-
Memory-Parser-Update-012014.pdf.
21
     See Alert (TA14-002A): Malware Targeting Point of Sale Systems, U.S. DEP’T OF
HOMELAND SEC. (Jan. 2, 2014; revised Oct. 6, 2016), https://www.us-cert.gov/ncas/alerts/TA14-



                                                 17
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 18 of 51



       43.     Hudson Bay knew, or should have known, of the susceptibility of its POS systems

and that a breach of its corporate network would permit intruders to install malware at its locations

throughout the United States, putting Plaintiffs’ and the Class’s Payment Card Data at risk.

       44.     In its April 2017 Annual Information Form, Hudson Bay acknowledged that “[a]

potential privacy breach could have a material adverse effect on our business and results of

operations.”22 Further, Hudson Bay recognized the specific risk that “an unauthorized party may

obtain access to our data systems and misappropriate business and personal information.” Id.

       45.     Hudson Bay therefore should have been aware of the need to have adequate data

security systems in place.

       46.     Hudson Bay was also on notice that its data security systems were insufficient given

prior data security incidents at the company.

       47.     In March 2017, it was discovered that personal information for tens of thousands

of Saks customers was publicly available on Saks’s website.23 The personal information included

Saks customers’ email addresses, product codes for the items customers expressed interest in

buying, phone numbers, dates and times the customers visited Saks’ website, and IP address from

which they visited. Id.

       48.     The personal information was unencrypted and stored in plain text on Saks’s

website for anyone to access. Id.



002A; Alert (TA14-212A): Backoff Point-of-Sale Malware, U.S. DEP’T OF HOMELAND SEC. (July
31, 2014; revised Sept. 30, 2016), https://www.us-cert.gov/ncas/alerts/TA14-212A.
22
      Hudson Bay Co., ANNUAL INFORMATION FORM at 61 (Apr. 28, 2017), http://investor.
hbc.com/static-files/c86b36ab-460c-4e7f-98c9-3fd02f924446.
23
        Leticia Miranda, Saks Fifth Avenue Exposed Personal Info On Tens Of Thousands Of
Customers, BUZZFEED NEWS (Mar. 19, 2017, 1:17 PM ET; updated Mar. 20, 2017, 12:49 AM ET),
https://www.buzzfeednews.com/article/leticiamiranda/saks-fifth-avenue-exposed-personal-
info#.rrRG2Bpqr.


                                                 18
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 19 of 51



       49.      Moreover, Saks failed to encrypt visitor traffic to several of its websites, leaving

customers’ information vulnerable to hackers if customers browsed Saks’s website over open Wifi

networks. Id.

       50.      Robert Graham (“Graham”), quoted by news outlets as a cybersecurity expert,

remarked that Saks’s exposure of personal information was ‘“as bad as security gets’” and that

‘“[e]veryone [was] vulnerable.’” Id. Presciently, Graham also remarked of Saks’s security

practices, ‘“[w]here there’s smoke, there’s fire[.]’” Id.

       51.      At the time, Hudson Bay stated that it took the matter ‘“seriously,’” and that ‘“[t]he

security of [its] customers is of utmost priority.’” Id. Hudson Bay further stated that it was

‘“moving quickly and aggressively to resolve the situation[.]’” Id.

       52.      Despite acknowledging such risks, Hudson Bay disregarded the potential danger of

a data breach by failing to devote adequate resources to address security issues and failing to take

adequate steps to implement reasonable data security measures to prevent or timely detect the Data

Breach.

       53.      Indeed, Hudson Bay devoted substantial resources to building out its Saks and Lord

& Taylor stores. In April 2016, it announced a “higher-than-normal capital budget” of up to $850

million.24 Of that, 30% was devoted to “expanding the retail portfolio of its Saks Fifth Avenue

division with seven new full-line Saks stores and 32 new Saks Off 5th off-price stores.” Id.

Another 40% was devoted to “store rennovations,” and the remaining 30% was devoted to

miscellaneous “technology investments, such as the robotic automation of the company’s



24
       Mike Troy, Surging Hudson’s Bay details major investments in expanding Saks, Saks Off
5th and store renovations, CHAIN STORE AGE (Apr. 5, 2016), https://www.chainstoreage.com/
news/surging-hudsons-bay-details-major-investments-expanding-saks-saks-th-and-store-
renovations/.


                                                 19
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 20 of 51



distribution center in Toronto and a new e-commerce fulfillment center in the U.S.” Id. Despite

this nearly billion-dollar investment, Hudson Bay did not, apparently, choose to invest in data

security issues or provide the resources necessary to implement reasonable data security measures

to protect Plaintiffs’ and the Class’s Payment Card Data.

                2.     Hudson Bay Refused to Implement Protocols that Would Have
                       Protected Payment Card Data

       54.      Hudson Bay knowingly failed to implement certain protocols that would have

protected Plaintiffs’ Payment Card Data in the event of a data breach.

       55.      Payment Card Data for a purchase transaction must flow through multiple systems

and parties in order to be processed. For most merchants, there are two points in the payment

process where sensitive cardholder data is at risk of being exposed or stolen because it exists “in

the clear”:

                (a)    Pre-authorization: When the merchant has captured the Payment Card Data

                       and it is being sent or is waiting to be sent to the acquirer/processor; and

                (b)    Post-authorization: When Payment Card Data has been sent back to the

                       merchant with the authorization response from the acquirer/processor, and

                       it is placed into some form of storage in the merchant environment and used

                       for analytics and other back-office processes.

       56.      First Data, the largest merchant acquirer, issuer processor, and independent

network services provider in the world, recommends two highly effective technologies available

to address these two specific points of vulnerability: encryption and tokenization.25 “Encryption



25
       See First Data Market Insight, Avoiding a Data Breach: An Introduction to Encryption and
Tokenization, FIRST DATA CORP. (Aug. 22, 2013), https://www.firstdata.com/en_ie/insights/6203-
Data-Breach-Market-Insight.html; see also Point of Sale Security, supra n.1.


                                                 20
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 21 of 51



mitigates security weaknesses that exist when [Payment Card Data] has been captured but not yet

authorized.     Tokenization addresses security vulnerabilities after a transaction has been

authorized.” Id. As First Data further explains:

       In the process of tokenization, once the transaction is authorized the payment data
       is sent to a centralized and highly secure server where it is stored. At the same time,
       a random unique number is generated and returned to the merchant’s systems for
       use in place of the cardholder data. The token number—which cannot be monetized
       by anyone but the merchant that owns the token—can be used in subsequent post-
       authorization business processes. . . . If token numbers are breached, they are
       meaningless to data thieves because they are simply random numbers. (Id.)

       57.      On information and belief, Hudson Bay failed to encrypt Plaintiffs’ Payment Card

Data within its POS terminals.

       58.      Had Hudson Bay employed certain best practices regarding encryption of Payment

Card Data at the POS terminal, it could have prevented the use of stolen Payment Card Data.

                3.      Hudson Bay Failed to Install Software to Adequately Track and
                        Monitor Its Network

       59.      Given that the window of intrusion lasted nearly a year, Hudson Bay failed to

adequately track access to its network and to monitor the network for unusual activity, particularly

with respect to its POS terminals, which would have allowed Hudson Bay to detect and potentially

prevent hackers from stealing Payment Card Data.

       60.      One software vendor, Symantec Corporation (“Symantec”), provides the following

explanation regarding its endpoint protection software: Symantec’s network threat protection

“technology analyzes incoming and outgoing traffic and blocks threats while they travel through

the network before reaching endpoints. Rules-based firewall and browser protection defend against

web-based attacks.”26


26
      Symantec Endpoint Protection Cloud, SYMANTEC CORP. (2018), https://www.symantec.
com/content/dam/symantec/docs/data-sheets/endpoint-protection-cloud-en.pdf.


                                                 21
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 22 of 51



       61.     Specifically, had Hudson Bay implemented proper endpoint detection and

prevention systems, it would have been able to identify suspicious activity occurring within its

network. Additionally, proper endpoint detection would have triggered warnings and alerted

Hudson Bay to the transmission of Payment Card Data within its systems and should have alerted

Hudson Bay to large volumes of data being removed, or exfiltrated, from its network.

       D.      In Breaching Its Duty to Not Create Risk of Harm to Others, Hudson Bay
               Chose Not to Follow Industry Standards of Care

       62.     Hudson Bay’s adherence to reasonable standards of care would have either

prevented or timely detected this Data Breach. In addition to the best practices discussed above,

industry groups and federal agencies have issued standards of care regarding adequate data security

measures.

       63.     The Payment Card Industry Data Security Standard (“PCI-DSS”) is a list of 12

information security requirements that were promulgated by the Payment Card Industry Security

Standards Council. The PCI-DSS list applies to all organizations and environments where

cardholder data is stored, processed, or transmitted and requires merchants, like Defendants, to

protect cardholder data, ensure the maintenance of vulnerability management programs,

implement strong access control measures, regularly monitor and test networks, and ensure the

maintenance of information security policies.

       64.     The 12 requirements of the PCI-DSS are:

                            Build and Maintain a Secure Network
       1.    Install and maintain a firewall configuration to protect cardholder data
       2.    Do not use vendor-supplied defaults for system passwords and other security
             parameters

                                   Protect Cardholder Data
       3.    Protect stored cardholder data
       4.    Encrypt transmission of cardholder data across open, public networks



                                                22
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 23 of 51



                        Maintain a Vulnerability Management Program

       5.    Protect all systems against malware and regularly update anti-virus software
             or programs
       6.    Develop and maintain secure systems and applications

                          Implement Strong Access Control Measures

       7.    Restrict access to cardholder data by business need to know
       8.    Identify and authenticate access to system components
       9.    Restrict physical access to cardholder data

                              Regularly Monitor and Test Networks

       10. Track and monitor all access to network resources and cardholder data
       11. Regularly test security systems and processes

                            Maintain an Information Security Policy

       12. Maintain a policy that addresses information security for all personnel27

       65.     Furthermore, PCI-DSS 3.2.1 sets forth detailed and comprehensive requirements

that must be followed to meet each of the 12 mandates.

       66.     As the oldest operating company in North America, Hudson Bay was, at all times,

fully aware of its data protection obligations in light of its daily collection and transmission of tens

of thousands of sets of Payment Card Data.

       67.     In addition, the Department of Homeland Security and other security organizations

provided Hudson Bay with warnings of POS system attacks. Specifically, U.S. CERT, part of the

Department of Homeland Security, issued Alert TA14-002A on January 2, 2014, titled “Malware

Targeting Point of Sale Systems.”28 The document discusses hardware and software attacks




27
       PCI Sec. Standards Council, PCI DSS Quick Reference Guide: Understanding the Payment
Card Industry Data Security Standard version 3.2.1 at 9, 40 (July 2018), https://www.pcisecurity
standards.org/documents/PCI_DSS-QRG-v3_2_1.pdf?agreement=true&time=1557938221691.
28
       Alert (TA14-002A), supra n.21.


                                                  23
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 24 of 51



against POS systems and includes specific best practices recommended to protect POS systems.

Id.; see also Tech Insight, supra n.2.

       68.     The Cybersecurity Framework developed by National Institute of Standards and

Technology (“NIST”), federal agency that works with industries to develop and apply technology,

measurements, and standards, also provides businesses with guidance on best practices. The

Cybersecurity Framework cites numerous industry standards available to guide businesses in

adopting best practices, including the Information Systems Audit and Control Association’s

(“ISACA”) Control Objectives for Information and Related Technology (“COBIT”), the Council

on CyberSecurity’s Top 20 Critical Security Controls, the International Society of Automation’s

Standards (such as ANSI/ISA-62443-2-1 (99.02.01)-2009 and ANSI/ISA-62443-3-3 (99.03.03)-

2013), and the International Organization for Standardization’s ISO/IEC 27001:2013.29

       69.     According to the ISACA Journal, the Enterprise Strategy Group found that 72% of

North American organizations with 1,000 or more employees have implemented one or more

formal IT best-practice control and process models and standards, such as COBIT and ISO/IEC

27001 and 27002.30

       70.     COBIT 5 provides management practices and monitoring processes to adequately

protect organizations from internal and external data threats.    Id.   Specifically, COBIT 5

“Management Practices” recommend that organizations implement the following (id.):




29
      Framework for Improving Critical Infrastructure Cybersecurity Version 1.1, NAT’L INST.
OF STANDARDS & TECH. (Feb. 12, 2014), https://nvlpubs.nist.gov/nistpubs/CSWP/NIST.CSWP.
04162018.pdf.
30
       Mathew Nicho, Ph.D., CEH, SAP-SA, RWSP, and Hussein Fakhry, Ph.D., Using COBIT
5 for Data Breach Prevention, 5 ISACA J. 23 (2013), https://www.isaca.org/Journal/archives/
2013/Volume-5/Pages/Using-COBIT-5-for-Data-Breach-Prevention.aspx#2.


                                              24
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 25 of 51



                 •    “APO13.01 Establish and maintain an information security management

                      system (ISMS).”

                 •    “DSS05.01 Protect against malware.”

                 •    “DSS05.02 Manage network and connectivity security.”

                 •    “DSS05.03 Manage endpoint security.”

                 •    “DSS05.04 Manage user identity and logical access.”

                 •    “DSS05.05 Manage physical access to IT assets.”

       71.       The ISO and the International Electrotechnical Commission (“IEC”) have likewise

developed standards and models for establishing, implementing, operating, monitoring, reviewing,

maintaining, and improving information security management systems. ISO/IEC 27001 sets forth

a check list and control objectives for information security policies for organizations to protect

their information systems and networks.31 Specifically, the control objectives include:

       A.5.1         Information security policy

       Objective: To provide management direction and support for information security
       in accordance with business requirements and relevant laws and regulations.

                                              * * *

       A.6.1.1       Management commitment to information security

       Control

       Management shall actively support security within the organization through clear
       direction, demonstrated commitment, explicit assignment, and acknowledgment of
       information security responsibilities.

       A.10.3        System planning and acceptance



31
        ISO/IEC 27001: Information technology – Security techniques – Information security
management systems – Requirements, ISO/IEC (Oct. 15, 2005), http://bcc.portal.gov.bd/sites/
default/files/files/bcc.portal.gov.bd/page/adeaf3e5_cc55_4222_8767_f26bcaec3f70/ISO_IEC_27
001.pdf.


                                                   25
    Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 26 of 51



Objective: To minimize the risk of systems failures.

                                       * * *

A.10.3.2    System acceptance

Control

Acceptance criteria for new information systems, upgrades, and new versions shall
be established and suitable tests of the system(s) carried out during development
and prior to acceptance.

A.10.4      Protection against malicious and mobile code

Objective: To protect the integrity of software and information.

A.10.4.1    Controls against malicious code

Control

Detection, prevention, and recovery controls to protect against malicious code and
appropriate user awareness procedures shall be implemented.

                                       * * *

A.10.6      Network security management

Objective: To ensure the protection of information in networks and the protection
of the supporting infrastructure.

A.10.6.1    Network controls

Control

Networks shall be adequately managed and controlled, in order to be protected from
threats, and to maintain security for the systems and applications using the network,
including information in transit.

                                       * * *

A.10.10     Monitoring

Objective: To detect unauthorized information processing activities.

A.10.10.1    Audit logging

Control




                                         26
    Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 27 of 51



Audit logs recording user activities, exceptions, and information security events
shall be produced and kept for an agreed period to assist in future investigations
and access control monitoring.

                                      * * *

A.11.4     Network access control

Objective: To prevent unauthorized access to networked services.

A.11.4.1   Policy on use of network services

Control

Users shall only be provided with access to the services that they have been
specifically authorized to use.

                                      * * *

A.11.4.7   Network routing control

Control

Routing controls shall be implemented for networks to ensure that computer
connections and information flows do not breach the access control policy of the
business applications.

                                      * * *

A.12.4     Security of system files

Objective: To ensure the security of system files.

A.12.4.1   Control of operational software

Control

There shall be procedures in place to control the installation of software on
operational systems.

                                      * * *

A.13.1     Reporting information security events and weaknesses

Objective: To ensure information security events and weaknesses associated with
information systems are communicated in a manner allowing timely corrective
action to be taken.

A.13.1.1   Reporting information security events


                                        27
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 28 of 51



       Control

       Information security events shall be reported through appropriate management
       channels as quickly as possible. (Id. at 13-26.)

       72.     Similarly,   ISO/IEC    27002    provides    additional,   specific   best   practice

recommendations on information security management systems.32 ISO 27002 states that in order

to properly protect against malicious and mobile code and to protect the integrity of software and

the organization’s information, the following guidance should be observed: “Implementation

guidance[:] Protection against malicious code should be based on malicious code detection and

repair software, security awareness, and appropriate system access and change management

controls.” Id. at 42.

       73.     Because Hudson Bay stores accepted payment cards containing sensitive financial

and personal information, Defendants knew that financial institutions, such as Plaintiffs and the

Class, were entitled to, and did, rely on Defendants to keep that sensitive information secure from

would-be data thieves in accordance with at least the PCI-DSS requirements. Hudson Bay did not

even meet this minimum standard of care, much less even attempt to comply with other well-

known best practices.

       E.      Federal and State Statutes Create a Statutory Duty to Not Engage in Unfair
               Practices

               1.       The FTC Act and Similar State Statutes

       74.     According to the Federal Trade Commission (“FTC”), the failure to employ

reasonable and appropriate measures to protect against unauthorized access to confidential




32
       ISO/IEC 27002: Information technology – Security techniques – Code of practice for
information security management, ISO/IEC (June 15, 2005), http://www.slinfo.una.ac.cr/
documentos/EIF402/ISO27001.pdf.


                                                28
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 29 of 51



consumer data, such as Payment Card Data, constitutes an unfair act or practice prohibited by §5

of the Federal Trade Commission Act of 1914, 15 U.S.C. §45 (“FTC Act”).

       75.     In 2007, the FTC published guidelines that establish reasonable data security

practices for businesses. The guidelines note that businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their networks’ vulnerabilities; and

implement policies for installing vendor-approved patches to correct security problems. The

guidelines also recommend that businesses consider using an intrusion detection system to expose

a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be

trying to hack the system; watch for large amounts of data being transmitted from the system; and

have a response plan ready in the event of a breach.

       76.     The FTC also has published a document, entitled “Protecting Personal Information:

A Guide for Business,” which highlights the importance of having a data security plan, regularly

assessing risks to computer systems, and implementing safeguards to control such risks.33

       77.     The FTC also has issued numerous orders against businesses that failed to employ

reasonable measures to secure Payment Card Data. These orders provide further guidance to

businesses in regard to their data security obligations.

       78.     In addition, individual states have enacted statutes based upon the FTC Act that

also create a statutory duty to not engage in unfair business practices. Specifically, the California

Unfair Competition Law, Cal. Bus. & Prof. Code §§17200, et seq., prohibits unfair trade practices.




33
       Fed. Trade Comm’n, Protecting Personal Information: A Guide for Business, FTC.GOV
(Oct. 2016), https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-
personal-information.pdf.


                                                 29
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 30 of 51



Each statute is interpreted consistently with §5 of the FTC Act, with consideration given to the

interpretation and construction given to §5 by the FTC and federal courts.

               2.      State Statutes Provide Guidance Regarding the Standard of Care
                       Required to Protect Data

       79.     State law also provides guidance regarding the standard of care required to protect

personal and financial information contained in the Payment Card Data that is acquired by and

entrusted to businesses like Hudson Bay. See N.Y. Gen. Bus. Law §399-h. These statutes require

businesses, like Hudson Bay, to implement and maintain reasonable security procedures and

practices to protect the personal and financial information, which is contained in Payment Card

Data, to prevent unauthorized access, destruction, use, modification, or disclosure of the

information.

       80.     The FTC Act and its state law counterparts, at a minimum, provide a reasonable

standard of care, if not a statutory duty, with which Hudson Bay did not even attempt to comply.

       F.      The Financial Losses that Financial Institutions Have Suffered, and Will
               Continue to Suffer, Were Foreseeable

       81.     Processing a payment card transaction involves four major steps:

               •    Authorization – when a customer presents a card to make a purchase, Hudson

                    Bay requests authorization of the transaction from the card’s issuer using the

                    Payment Card Data from the card presented;

               •    Clearance – if the issuer authorizes the transaction, Hudson Bay completes the

                    sale to the customer and forwards a purchase receipt to the acquiring bank with

                    which it has contracted;

               •    Settlement – the acquiring bank pays Hudson Bay for the purchase and forwards

                    the receipt to the issuer, which then reimburses the acquiring bank; and




                                                 30
               Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 31 of 51



                 •   Post-Settlement – the issuer posts the charge to the customer’s credit or debit

                     account.

       82.       Payment Card Data is central to the payment card transaction process. For financial

institutions, like Plaintiffs, Payment Card Data is an asset that has significant value. Payment Card

Data is owned by the financial institution, not the cardholder; the cardholder is merely an

authorized user. Payment Card Data is kept by financial institutions in the form of computer data,

stored as records in a secured database on a financial institution’s computer system.34 In addition,

the Payment Card Data is encoded on the magnetic stripe of the payment card. Payment Card Data

is a financial institution’s means of authenticating the cardholder and authorizing a payment card

transaction.

       83.       To authorize a transaction, the issuing financial institution receives, from the

merchant, the Payment Card Data that is encoded on the payment card being used by the consumer.

The issuing financial institution’s computer uses the Payment Card Data, received from the

merchant, to locate the computer data on the financial institution’s computer for the payment card’s

specific record. The financial institution then uses the payment card’s specific record stored on its

computer to authorize the transaction. The transaction authorization process relies on the Payment

Card Data being known only to the parties to the payment card transaction.




34
        “Each row of a database comprises a single record made up of multiple distinct pieces of
information, and each column of the database table represents an attribute of that record.” Dave
Shackleford, Regulations and Standards: Where Encryption Applies, Sophos Ltd. (May 2014),
https://www.sophos.com/en-us/medialibrary/Gated-Assets/white-papers/PublicSectorBenelux/so
phos-encryption-regulations-standards-wpna.pdf. For example, a record of protected stored
Payment Card Data for the financial institutions will include, but not be limited to, the following
sensitive information: cardholder name; address; primary account numbers; and associated
financial information, such as expiration date, daily limits, and service codes.


                                                 31
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 32 of 51



        84.     When Payment Card Data (that is stored on financial institutions’ computer systems

and used to securely authorize financial transactions) is compromised, the computer database

record that contains the compromised Payment Card Data is no longer usable to securely authorize

transactions. Due to the disclosure of the Payment Card Data to third parties, the computer data

for the specific payment card becomes susceptible to fraud, and therefore, loses its integrity.

        85.     “Integrity” is a fundamental attribute of computer data. See, e.g., 44 U.S.C.

§3542(b)(1)(A) (defining integrity as an attribute of the federal government’s information security

policy). “Integrity generally refers to maintaining computer data in a protected state, unaltered by

improper, unauthorized or subversive conduct or acts contrary to what the system owner or

privilege grantor intended. Integrity concerns computer data stored, processed, or in transit. In the

context of databases, integrity also regards metadata and the functions involved.”35

        86.     When a data breach occurs, the computer database record that contains the

compromised Payment Card Data is damaged and no longer usable to authorize transactions. In

other words, the financial institution can no longer count on the person using the information to be

the cardholder and cannot rely on its computer data to securely authorize transactions. The

Payment Card Data therefore effectively is rendered commercially worthless.

        87.     Thus, when Payment Card Data has lost its integrity, the financial institution must

issue a replacement payment card with new Payment Card Data to prevent fraud. As a result, the

computer data (database record) that contains the compromised Payment Card Data must be

replaced with new computer data (database record) that matches the newly issued Payment Card

Data.


35
       Ioana Vasiu and Lucian Vasiu, Phd., MBA, Break on Through: An Analysis of Computer
Damage Cases, 14 U. PITT. J. TECH. L. & POL’Y 158, 160 (2014), https://tlp.law.pitt.edu/ojs/
index.php/tlp/article/view/139/149.


                                                 32
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 33 of 51



       88.     These actions are not optional for financial institutions. For example, the Gramm-

Leach-Bliley Act (“GLBA”) mandates that financial institutions protect the security and

confidentiality of consumer nonpublic personal information at all times. See 15 U.S.C. §§6801-9.

       89.     In short, Payment Card Data kept as computer data is Plaintiffs’ and the Class’s

means of authenticating the cardholder and authorizing a transaction. When the Payment Card

Data reflected in the computer data was compromised in the Data Breach, the computer data was

damaged because it lost its integrity and Plaintiffs and the Class no longer could rely on it to

authorize transactions. In other words, Plaintiffs and the Class no longer can count on the person

using the information to be the cardholder and cannot rely on its computer data to securely

authorize transactions.   Therefore, Hudson Bay, by implementing inadequate data security

measures, caused Plaintiffs and the Class to suffer damage.

       90.     The damage suffered by Plaintiffs and the Class was foreseeable to Defendants.

Defendants knew that implementing data security measures that were inadequate to protect

Payment Card Data would cause harm to the card-issuing institutions, such as Plaintiffs and the

Class, because the issuers are financially responsible for fraudulent card activity (see 12 C.F.R.

§§1005.6, 1026.12) and must incur significant costs to prevent additional fraud.            Indeed,

Defendants’ public statement to customers after the Data Breach, which “encourages customers to

review their account statements and contact their card issuers immediately if they identify activity

or transactions they do not recognize[,]”36 plainly indicates that Defendants believes that card-

issuing institutions, like Plaintiffs and the Class, should be responsible for fraudulent charges on

cardholder accounts resulting from the Data Breach.




36
       HBC Provides Information about Data Security Issue, supra n.13.


                                                33
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 34 of 51



       91.     As the direct and proximate result of Hudson Bay’s conduct, Plaintiffs have

suffered and will continue to suffer irreparable injury and significant financial losses. Specifically,

Plaintiffs and other financial institutions have been forced to: (a) cancel or reissue any credit and

debit cards affected by the Data Breach; (b) close any deposit, transaction, checking, or other

accounts affected by the Data Breach, including, but not limited to, stopping payments or blocking

transactions with respect to the accounts; (c) refund any cardholder for any unauthorized

transaction relating to the Data Breach; (d) respond to a higher volume of cardholder complaints,

confusion, and concern; and (e) increase fraud monitoring efforts. These costs and expenses will

continue to accrue as additional fraud alerts and fraudulent charges are discovered and occur.

       92.     Moreover, Plaintiffs’ and the Class’s business is reliant on their reputation and

customer relationships and their ability to maintain and grow their customer base in a competitive

market. By engaging, and continuing to engage, in the conduct and activities described herein,

Hudson Bay inevitably will be subject to a data breach again.

                                 CLASS ACTION ALLEGATIONS

       93.     Plaintiffs bring Counts One, Two, Five, and Six below individually and on behalf

of all other financial institutions similarly situated pursuant to Fed. R. Civ. P. 23. The proposed

Class is defined as:

       All Financial Institutions − including, but not limited to, banks and credit unions −
       in the United States (including its Territories and the District of Columbia) that
       issue payment cards, including credit and debit cards, or perform, facilitate, or
       support card-issuing services, whose customers made purchases from Hudson Bay
       stores from May 1, 2017, to March 31, 2018 (the “Class”).

       94.     Plaintiffs also bring Counts Three and Four below individually and on behalf of

those defined below within the identified states pursuant to Fed. R. Civ. P. 23. Each proposed

statewide Class is defined as:




                                                  34
             Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 35 of 51



       All Financial Institutions − including, but not limited to, banks and credit unions –
       that either: (a) are located in California or New York that issue payment cards,
       including credit and debit cards, or perform, facilitate, or support card-issuing
       services, whose customers made purchases from Hudson Bay stores from May 1,
       2017, to March 31, 2018; or (b) have customers that reside in California or New
       York that were issued payment cards used at Hudson Bay stores from May 1, 2017,
       to March 31, 2018 (the “Class”).

       95.     Excluded from each Class are Defendants and their subsidiaries, franchises, and

affiliates; all employees of Defendants; all persons who make a timely election to be excluded

from the Class; government entities; and the judge to whom this case is assigned, including his/her

immediate family and court staff.

       96.     Numerosity: All requirements of Fed. R. Civ. P. 23(a)(1) are satisfied. The

members of each Class are so numerous and geographically dispersed that individual joinder of all

Class members is impracticable. While Plaintiffs are informed and believe that there are thousands

of members of the Class, the precise number of Class members is unknown to Plaintiffs. Class

members may be identified through objective means. Class members may be notified of the

pendency of this action by recognized, Court-approved notice dissemination methods, which may

include U.S. mail, electronic mail, internet postings, and/or published notice.

       97.     Commonality and Predominance: All requirements of Fed. R. Civ. P. 23(a)(2)

and 23(b)(3)’s predominance requirement are satisfied. This action involves common questions

of law and fact, which predominate over any questions affecting individual Class members,

including, without limitation:

               (a)     whether Hudson Bay engaged in the misconduct alleged;

               (b)     whether Hudson Bay implemented data security measures that were

                       inadequate to detect and potentially prevent the Data Breach and protect

                       Payment Card Data;




                                                35
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 36 of 51



                (c)    whether Hudson Bay owed a duty to Plaintiffs and Class members and

                       whether Hudson Bay violated that duty;

                (d)    whether Hudson Bay engaged in unfair or unlawful acts and practices in

                       violation of state consumer protection statutes;

                (e)    whether Plaintiffs and Class members were injured and suffered damages

                       or other ascertainable loss as a result of Hudson Bay’s conduct; and

                (f)    whether Plaintiffs and Class members are entitled to relief and the measure

                       of such relief.

       98.      Typicality: All requirements of Fed. R. Civ. P. 23(a)(3) are satisfied. Each Plaintiff

is a member of the Class, having issued payment cards that were compromised in the Data Breach.

Plaintiffs’ claims are typical of the other Class members’ claims because, among other things, all

Class members were comparably injured through Defendants’ conduct and Plaintiffs and each

Class are asserting claims based on the same legal theories.

       99.      Adequacy: All requirements of Fed. R. Civ. P. 23(a)(4) are satisfied. Each Plaintiff

is an adequate Class representative because it is a member of the Class and its interests do not

conflict with the interests of the other members of the Class that it seeks to represent. Each Plaintiff

is committed to pursuing this matter for the Class with the Class’s collective best interests in mind.

Plaintiffs have retained counsel competent and experienced in complex class action litigation of

this type, and Plaintiffs intend to prosecute this action vigorously. Plaintiffs and their counsel will

fairly and adequately protect the Class’s interests.

       100.     Superiority: The superiority requirement of Fed. R. Civ. P. 23(b)(3) is satisfied.

A class action is superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the management of this




                                                  36
               Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 37 of 51



class action. The damages or other financial detriment suffered by Plaintiffs and the other Class

members are relatively small compared to the burden and expense that would be required to

individually litigate their claims against Hudson Bay, so it would be impracticable for members of

the Class to individually seek redress for Hudson Bay’s wrongful conduct. Even if Class members

could afford individual litigation, the court system could not. Individualized litigation creates a

potential for inconsistent or contradictory judgments and increases the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single court.

        101.     Injunctive and Declaratory Relief: All requirements of Fed. R. Civ. P. 23(b)(2)

are satisfied. Defendants, through their uniform conduct, acted, or refused to act, on grounds

generally applicable to each Class as a whole, making injunctive and declaratory relief appropriate

to the Class as a whole.

                                         COUNT ONE
                                           Negligence
                              (On Behalf of Plaintiffs and the Class)

        102.     Plaintiffs incorporate and reallege each and every allegation contained above as if

fully set forth herein.

        103.     Defendants owed – and continue to owe – a duty to Plaintiffs and the Class to use

and exercise reasonable care in obtaining and processing Plaintiffs’ and the Class’s Payment Card

Data. This duty arises from the common law and statute and is independent of any duty Hudson

Bay owed as a result of its contractual obligations.

        104.     Hudson Bay has an independent common law duty of reasonable care to prevent

the foreseeable risk of harm to others, including Plaintiffs and the Class. It was entirely foreseeable

to Hudson Bay that injury would result from the use of inadequate and unreasonable data security


                                                  37
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 38 of 51



measures to protect Payment Card Data. It was also foreseeable that if reasonable security

measures were not taken, hackers would steal Plaintiffs’ and the Class’s Payment Card Data;

thieves would use Payment Card Data to make large numbers of fraudulent transactions; and as a

result, Plaintiffs and the Class would be required to replace the computer data rendered useless by

the Data Breach, cancel and reissue the compromised payment cards, and reimburse their

customers for any unauthorized transactions relating to the Data Breach.

       105.     Plaintiffs and the Class thus seek to recover for Hudson Bay’s breach of an

independent duty to not create unreasonable risk with regard to Plaintiffs’ and the Class’s Payment

Card Data. Hudson Bay had a duty to employ reasonable data security measures because

inadequate measures foreseeably create an unreasonable risk that Plaintiffs’ and the Class’s

Payment Card Data would be compromised, with substantial financial loss resulting. In failing to

maintain reasonable security measures, Hudson Bay created the risk of the harm that occurred and

Plaintiffs and the Class were the foreseeable victims of that harm.

       106.     Defendants knew, or should have known, of the risk that its POS system could be

infiltrated using methods similar or identical to those previously used against major retailers in

recent months and years.

       107.     Defendants knew, or should have known, that their implementation of inadequate

and unreasonable data security measures to protect its POS terminals against obvious risks would

result in harm to Plaintiffs and the Class.

       108.     By accepting payment cards, Hudson Bay also voluntarily assumed the duty to use

reasonable security measures. When a company, such as Hudson Bay, through the ordinary course

of its business (and for its own economic benefit) receives, gathers, and/or stores Payment Card

Data, it has undertaken to render services necessary for the protection of that Payment Card Data,




                                                38
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 39 of 51



and therefore has an affirmative duty to take reasonable efforts to provide security for that Payment

Card Data.

       109.     A duty to use reasonable security measures also arose as a result of the special

relationship that existed between Hudson Bay and Plaintiffs and the Class. The special relationship

arose because financial institutions entrusted Hudson Bay with Payment Card Data from payment

cards they issued. Only Hudson Bay was in a position to ensure that its systems were sufficient to

protect against the harm to financial institutions from a data breach.

       110.     Moreover, §5 of the FTC Act imposes a statutory duty on merchants to not engage

in unfair business practices, which the FTC repeatedly has determined includes the duty to use

reasonable data security measures. In addition, individual states have enacted statutes based on

the FTC Act, as alleged herein, that also create a statutory duty to not engage in unfair business

practices.

       111.     Defendants breached their common law and statutory duties when they knowingly:

(a) ignored well-known data security risks, thereby intentionally allowing data security

deficiencies to persist; (b) refused to implement certain protocols, such as end-to-end encryption,

that would have protected Payment Card Data; and (c) failed to install software to adequately track

access to its network, monitor the network for unusual activity, and prevent exfiltration of data,

which would have detected the presence of the hacker and prevented Payment Card Data from

being stolen.

       112.     But for Hudson Bay’s unreasonable and inadequate data security measures,

Plaintiffs’ and the Class’s Payment Card Data would not have been compromised. Among other

things, had Hudson Bay employed end-to-end encryption, Plaintiffs’ and the Class’s Payment Card

Data would not have been compromised.




                                                 39
               Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 40 of 51



        113.     As a direct and proximate result of Defendants’ negligent conduct, Plaintiffs and

the Class have suffered, and continue to suffer, substantial financial losses, as detailed herein.

                                         COUNT TWO
                                       Negligence Per Se
                              (On Behalf of Plaintiffs and the Class)

        114.     Plaintiffs incorporate and reallege each and every allegation contained above as if

fully set forth herein.

        115.     Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Hudson Bay, of failing to use reasonable measures to protect Payment Card Data. The FTC

publications and orders described above also form part of the basis of Hudson Bay’s duty.

        116.     Hudson Bay violated §5 of the FTC Act (and similar state statutes) by implementing

unreasonable data security measures that were inadequate to protect Payment Card Data. Hudson

Bay’s conduct was particularly unreasonable given the nature and amount of Payment Card Data

it obtained and stored and the foreseeable consequences of a data breach at an international

restaurant, including, specifically, the immense damages that would result to consumers and

financial institutions.

        117.     Hudson Bay’s violation of §5 of the FTC Act (and similar state statutes) constitutes

negligence per se.

        118.     Plaintiffs and members of the Class are within the class of persons that §5 of the

FTC Act (and similar state statutes) was intended to protect, as they are engaged in trade and

commerce and bear primary responsibility for directly reimbursing consumers for fraud losses and

maintaining the confidentiality of Payment Card Data. Moreover, both Plaintiffs and many Class

members are credit unions, which are organized as cooperatives, whose members are consumers.




                                                  40
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 41 of 51



       119.     The harm that has occurred is the type of harm the FTC Act (and similar state

statutes) was intended to guard against. Indeed, the FTC has pursued over 50 enforcement actions

against businesses, which, as a result of their failure to employ reasonable data security measures

and avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiffs and

the Class.

       120.     As a direct and proximate result of Hudson Bay’s negligence per se, Plaintiffs and

the Class have suffered, and continue to suffer, substantial financial losses, as detailed herein.

                                        COUNT THREE
                     Violation of the California Unfair Competition Law,
                           Cal. Bus. & Prof. Code §§17200, et seq.,
                  Based on “Unfair” and/or “Unlawful” Acts and Practices
                (On Behalf of Plaintiff Arkansas FCU and the California Class)

       121.     Plaintiff Arkansas FCU incorporates and realleges each and every allegation

contained above as if fully set forth herein.

       122.     Plaintiff Arkansas FCU brings this claim on behalf of itself and the California Class

pursuant to the California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§17200, et

seq.

       123.     Plaintiff Arkansas FCU and Hudson Bay are “persons” within the meaning of Cal.

Bus. & Prof. Code §17201.

       124.     The UCL prohibits unfair competition, which includes an “unlawful, unfair or

fraudulent” act or practice. Cal. Bus. & Prof. Code §17200.

       125.     Under the UCL, any business act or practice that is unethical, oppressive,

unscrupulous, and/or substantially injurious to consumers, or that violates a legislatively declared

policy, constitutes an unfair business act or practice.

       126.     The violation of any law constitutes an unlawful business practice under the UCL.




                                                 41
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 42 of 51



       127.     Hudson Bay engaged in unfair and unlawful business practices prohibited by the

UCL by unreasonably adopting and maintaining data security measures that were inadequate to

protect Payment Card Data and prevent the Data Breach. These unfair and unlawful practices

occurred repeatedly in connection with Hudson Bay’s trade or business.

       128.     Hudson Bay’s affirmative acts in adopting and maintaining inadequate data security

measures are unfair within the meaning of the UCL because they constituted immoral, unethical,

oppressive, and unscrupulous activity, caused substantial injury to consumers and businesses, and

provided no benefit to consumers or competition.

       129.     Hudson Bay’s implementation of inadequate data security measures also was unfair

within the meaning of the UCL because its conduct undermined California public policy that

businesses protect personal and financial information, as reflected in Article I, Sec. 1 of the

California Constitution (enacted because of private sector data processing activity and stating that

all people have an inalienable right to privacy) and in statutes, such as the Online Privacy

Protection Act, Cal. Bus. & Prof. Code §22578 (explaining that the Legislature’s intent was to

have a uniform policy statewide regarding privacy policies on the Internet); the Information

Practices Act, Cal. Civ. Code §1798.1 (“The Legislature declares that . . . all individuals have a

right of privacy in information pertaining to them[.] . . . The increasing use of computers . . . has

greatly magnified the potential risk to individual privacy that can occur from the maintenance of

personal information.”); Cal. Civ. Code §1798.81.5(a)(1) (“It is the intent of the Legislature to

ensure that personal information about California residents is protected.”); and the FTC Act, 15

U.S.C. §45(a)(1) (prohibiting unfair trade practices).

       130.     Hudson Bay’s violations of the California Customer Records Act, Cal. Civ. Code

§1798.81.5(b) (the “CCRA”), moreover, constitute unlawful acts or practices under the UCL. The




                                                 42
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 43 of 51



CCRA requires a “business that owns, licenses, or maintains personal information about a

California resident” to “implement and maintain reasonable security procedures and practices

appropriate to the nature of the information” and “to protect the personal information from

unauthorized access, destruction, use, modification, or disclosure.”          Hudson Bay failed to

implement and maintain such reasonable security procedures and practices before and at the time

of the Data Breach. As a result, Hudson Bay violated the CCRA, Cal. Civ. Code §1798.81.5(b).

       131.     Hudson Bay’s violations of the FTC Act, 15 U.S.C. §45(a)(1), as alleged herein,

also constitute unlawful acts or practices under the UCL.

       132.     Plaintiff Arkansas FCU and the California Class reasonably expected Hudson Bay

to maintain secure networks, adhere to industry standards, and otherwise use reasonable care to

protect Payment Card Data, which contains their cardholders’ personal and financial information.

       133.     Hudson Bay’s conduct harmed competition. While Hudson Bay cut corners and

minimized costs, its competitors spent the time and money necessary to ensure Payment Card Data

was appropriately secured and safeguarded. Further, the injuries suffered by Plaintiff Arkansas

FCU and the California Class are not outweighed by any countervailing benefits to consumers or

competition. And, because Hudson Bay is solely responsible for securing its networks and

protecting Payment Card Data, there is no way Plaintiff Arkansas FCU or the California Class

could have known about Hudson Bay’s inadequate data security practices or avoided the injuries

they sustained. There were reasonably available alternatives to further Hudson Bay’s legitimate

business interests, other than its conduct responsible for the Data Breach.

       134.     Plaintiff Arkansas FCU and the California Class have members located in

California whose payment cards were impacted by the Data Breach. For these California-based

cardholders, Plaintiff Arkansas FCU and the California Class reimbursed them for fraudulent




                                                43
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 44 of 51



transactions and/or reissued payment cards impacted by the Data Breach. Thus, Plaintiff Arkansas

FCU and the California Class suffered an injury in California.

       135.     Hudson Bay willfully engaged in the unfair and unlawful acts and practices

described above and knew, or should have known, that those acts and practices were unfair and

unlawful in violation of the UCL.

       136.     As a direct and proximate result of Hudson Bay’s unfair and unlawful practices and

violation of the UCL, Plaintiff Arkansas FCU and the California Class have suffered, and will

continue to suffer, substantial injury and ascertainable loss and are entitled to equitable and such

other relief as this Court considers necessary and proper.

                                        COUNT FOUR
                       Violation of New York General Business Law,
                              N.Y. Gen. Bus. Law §§349, et seq.
                (On Behalf of Plaintiff Summit FCU and the New York Class)

       137.     Plaintiff Summit FCU incorporates and realleges each and every allegation

contained above as if fully set forth herein.

       138.     New York General Business Law §349 (“GBL §349”) prohibits “[d]eceptive acts

or practices in the conduct of any business, trade or commerce or in the furnishing of any service”

in New York. Plaintiff Summit FCU and the New York Class are financial institutions located in

New York, which extend the credit that facilitates economic growth in New York and therefore

rely on the integrity of the credit reporting industry.

       139.     Hudson Bay’s deceptive acts and practices complained of herein were consumer

oriented and impacted the public at large, including the New Yorkers affected by the Data Breach,

and the banks and credit unions headquartered in New York that were affected by the Data Breach.

Hudson Bay repeatedly engaged in the deceptive acts and practices complained of herein, and

repreatedly deceived Plaintiff Summit FCU, members of the New York Class, and the public at



                                                  44
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 45 of 51



large regarding the adequacy and reasonableness of its data security measures, ability to secure

Payment Card Data, and compliance with the PCI-DSS requirements.

       140.     In the conduct of Hudson Bay’s business, trade, commerce, or in the furnishing of

services, Hudson Bay misrepresented that it would protect Plaintiff Summit FCU’s and members

of the New York Class’s Payment Card Data, including by maintaining reasonable security

measures. By accepting payment cards, Hudson Bay misrepresented to Plaintiff Summit FCU and

members of the New York Class that it was PCI-DSS compliant.

       141.     In the conduct of Hudson Bay’s business, trade, commerce, or in the furnishing of

services, Hudson Bay failed to disclose to Plaintiff Summit FCU or members of the New York

Class that it did not maintain adequate or reasonable data security measures, did not secure

Payment Card Data, and was not PCI-DSS compliant. Hudson Bay’s omissions were material to

Plaintiff Summit FCU and members of the New York Class because had Hudson Bay disclosed

that its data systems were not secure, and thus, vulnerable to attack, Hudson Bay would have been

unable to continue in business and it would have been forced to adopt reasonable data security

measures and comply with the law.

       142.     Hudson Bay’s deceptive acts or practices were likely to deceive reasonable

financial institutions about the adequacy of Hudson Bay’s data security measures and its ability to

protect Plaintiff Summit FCU’s and members of the New York Class’s Payment Card Data.

Plaintiff Summit FCU and members of the New York Class had no way of learning about Hudson

Bay’s deceptive acts or practices because Hudson Bay had near exclusive control over information

regarding its security measures and the safety of its POS systems and cardholder data environment.




                                                45
               Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 46 of 51



        143.     As a direct and proximate result of Hudson Bay’s deceptive acts and practices,

Plaintiff Summit FCU and New York Class members have suffered, and will continue to suffer,

injury, ascertainable losses of money, and monetary and non-monetary damages.

        144.     Plaintiff Summit FCU and New York Class members seek all monetary and non-

monetary relief allowed by law, including actual damages or statutory damages of $50 (whichever

is greater), treble damages, injunctive relief, and attorneys’ fees and costs.

                                         COUNT FIVE
                                      Unjust Enrichment
                              (On Behalf of Plaintiffs and the Class)

        145.     Plaintiffs incorporate and reallege each and every allegation contained above as if

fully set forth herein.

        146.     Plaintiffs bring this claim individually and on behalf of the Class under the law of

New York. Although there are numerous permutations of the elements of the unjust enrichment

cause of action in the various states, there are a few real differences. In all states, the focus of an

unjust enrichment claim is whether the defendant was unjustly enriched. At the core of each state’s

law are two fundamental elements – the defendant received a benefit from the plaintiff; and it

would be inequitable for the defendant to retain that benefit without compensating the plaintiff.

The focus of the inquiry is the same in each state. Since there is no material conflict relating to

the elements of unjust enrichment between the different jurisdictions from which Class members

will be drawn, the law of New York applies to the claims of the Class.

        147.     Plaintiffs and members of the Class enriched Hudson Bay by conferring upon it the

non-gratuitous benefit of allowing their payment cards to be accepted at Hudson Bay’s stores.

These non-gratuitous benefits were conferred at Plaintiffs’ and the Class’s expense. Plaintiffs and

members of the Class would not have allowed their payment cards to be accepted at Hudson Bay’s

stores had Hudson Bay disclosed to Plaintiffs and the Class that its data systems were not secure


                                                  46
               Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 47 of 51



and, thus, vulnerable to attack. Had Hudson Bay disclosed that its data systems were not secure

and, thus, vulnerable to attack, Hudson Bay would have been unable to continue in business and

it would have been forced to adopt reasonable data security measures and comply with the law.

        148.     Hudson Bay had knowledge of and appreciated the non-gratuitous benefits

conferred by Plaintiffs and members of the Class by appreciating revenues derived from the

purchases of merchandise that were made using Plaintiffs’ and Class members’ Payment Card

Data. Hudson Bay knew both that a substantial portion of its sales were attributable to credit and

debit card transactions and it was appreciating revenues derived from such sales, even though it

had failed to maintain adequate data security measures, adhere to the PCI-DSS requirements, or

otherwise protect Plaintiffs’ and the Class’s Payment Card Data.

        149.     Hudson Bay accepted or retained the non-gratuitous benefits conferred by Plaintiffs

and members of the Class.

        150.     It would be unjust and inequitable to allow Hudson Bay to retaining the non-

gratuitous benefits conferred upon Hudson Bay by Plaintiffs and the Class under these

circumstances. Hudson Bay was solely responsible for securing its networks and protecting

Plaintiffs’ and Class’s Payment Card Data and there was no way Plaintiffs or Class members could

have known about Hudson Bay’s inadequate data security practices or avoided the injuries they

sustained. Thus, Hudson Bay must pay restitution to Plaintiffs and members of the Class for unjust

enrichment, as ordered by the Court.

                                          COUNT SIX
                                Declaratory and Injunctive Relief
                              (On Behalf of Plaintiffs and the Class)

        151.     Plaintiffs incorporate and reallege each and every allegation contained above as if

fully set forth herein.




                                                 47
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 48 of 51



       152.     Under the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

which are tortious and violate the terms of the federal and state statutes described herein.

       153.     An actual controversy has arisen in the wake of the Data Breach regarding Hudson

Bay’s duty to reasonably safeguard Payment Card Data. Plaintiffs allege that Hudson Bay’s data

security measures were inadequate and remain inadequate. Hudson Bay likely will deny these

allegations. Furthermore, Plaintiffs and the Class continue to suffer injury as additional fraudulent

charges are being made on payment cards issued to Hudson Bay customers.

       154.     Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:

                (a)    Hudson Bay continues to owe a legal duty to secure Payment Card Data;

                (b)    Hudson Bay continues to breach this legal duty by employing inadequate

                       and unreasonable measures to secure Payment Card Data; and

                (c)    Hudson Bay’s ongoing breaches of its legal duty continue to cause harm to

                       Plaintiffs and the Class.

       155.     The Court also should issue corresponding injunctive relief requiring Hudson Bay

to employ adequate security protocols, consistent with industry standards, to protect Plaintiffs’ and

the Class’s Payment Card Data. Specifically, this injunction should, among other things, direct

Hudson Bay to:

                (a)    utilize industry standard encryption to encrypt the transmission of

                       cardholder data at POS and at all other times;

                (b)    implement encryption keys in accordance with industry standards;




                                                   48
              Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 49 of 51



                (c)    engage third-party auditors, consistent with industry standards, to test its

                       systems for weakness and upgrade any such weakness found;

                (d)    audit, test, and train its data security personnel regarding any new or

                       modified procedures and how to respond to a data breach;

                (e)    regularly test its systems for security vulnerabilities, consistent with

                       industry standards; and

                (f)    comply with all PCI-DSS standards pertaining to the security of its

                       customers’ personal and confidential information.

       156.     If an injunction is not issued, Plaintiffs will suffer irreparable injury and lack an

adequate legal remedy in the event of another data breach at Hudson Bay. The risk of another

such breach is real, immediate, and substantial. Indeed, Hudson Bay is a recidivist, having already

allowed third parties to access unecrypted customer information in 2017. If another breach at

Hudson Bay occurs, Plaintiffs will not have an adequate remedy at law because many of the

resulting injuries are not readily quantified, and they will be forced to bring multiple lawsuits to

rectify the same conduct.     Simply put, monetary damages, while warranted to compensate

Plaintiffs and the Class for out-of-pocket damages that are legally quantifiable and provable, do

not cover the full extent of injuries suffered by Plaintiffs and the Class, which include monetary

damages that are not legally quantifiable or provable and reputational damage.

       157.     The hardship to Plaintiffs and the Class, if an injunction is not issued, exceeds the

hardship to Hudson Bay, if an injunction is issued. Among other things, if another massive data

breach occurs at Hudson Bay, Plaintiffs and members of the Class will likely incur hundreds of

millions of dollars in damage. On the other hand, the cost to Hudson Bay of complying with an




                                                 49
               Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 50 of 51



injunction, by employing reasonable data security measures, is relatively minimal and Hudson Bay

has a pre-existing legal obligation to employ such measures.

        158.     Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another data breach at Hudson

Bay, thus eliminating the injuries that would result to Plaintiffs and the Class whose Payment Card

Data would be compromised.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs request that this Court enter a judgment against Defendants and

in favor of Plaintiffs and the Class and award the following relief:

        A.       That this action be certified as a class action, pursuant to Fed. R. Civ. P. 23,

declaring Plaintiffs as representatives of the Class and Plaintiffs’ counsel as counsel for the Class;

        B.       Monetary damages;

        C.       Injunctive relief;

        D.       Reasonable attorneys’ fees and expenses, including those related to experts and

                 consultants;

        E.       Costs;

        F.       Pre- and post-judgment interest; and

        G.       Such other relief as this Court may deem just and proper.

                                          JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs, individually and on behalf of the Class,

demand a trial by jury for all issues so triable.

DATED: May 16, 2019
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                 /s/ Joseph P. Guglielmo
                                                Joseph P. Guglielmo (JG-2447)


                                                    50
Case 1:19-cv-04492 Document 1 Filed 05/16/19 Page 51 of 51



                          Carey Alexander (CA-1337)
                          The Helmsley Building
                          230 Park Avenue, 17th Floor
                          New York, NY 10169
                          Telephone: 212-223-6444
                          Facsimile: 212-223-6334
                          jguglielmo@scott-scott.com
                          calexander@scott-scott.com

                          Erin Green Comite (EC-5096)
                          SCOTT+SCOTT ATTORNEYS AT LAW LLP
                          156 South Main Street
                          Colchester, CT 06415
                          Telephone: 860-537-5537
                          Facsimile: 860-537-4432
                          ecomite@scott-scott.com

                          Karen S. Halbert
                          Michael L. Roberts
                          Jana K. Law
                          ROBERTS LAW FIRM, PA
                          20 Rahling Circle
                          P.O. Box 241790
                          Little Rock, AR 72223
                          Telephone: 501-821-5575
                          Facsimile: 501-821-4474
                          karenhalbert@robertslawfirm.us
                          mikeroberts@robertslawfirm.us
                          janalaw@robertslawfirm.us

                          Gary F. Lynch
                          CARLSON LYNCH LLP
                          1133 Penn Avenue, 5th Floor
                          Pittsburgh, PA 15222
                          Telephone: 412.322.9243
                          Facsimile: 412.231.0246
                          glynch@carlsonlynch.com

                          Attorneys for Plaintiffs Arkansas Federal Credit
                          Union and The Summit Federal Credit Union




                            51
